Per Curiam.

The learned Referee appointed in this disciplinary proceeding with regard to two charges against respondent, an attorney, has found on sufficient evidence that both charges should be sustained. The first charge alleges that respondent threatened an attorney who was escrowee with criminal prosecution if she released the escrow fund although in the state of facts disclosed that attorney had no alternative under the agreement but to release the funds in question. The second charge is that respondent, after being notified by registered mail of a meeting of the grievance committee to consider the first charge and inviting him to attend, telephoned the committee’s attorney and used profane language in characterization of the committee. Although respondent appeared at the hearings before the Referee and conducted his own defense by way of cross-examining petitioner’s witnesses, respondent did not take the stand himself and offer evidence in defense of the charges. We think the Referee properly found that the evidence supported the charges made.
*301The Beferee found that under respondent’s interpretation of the language of the agreement involved in the first charge, he actually did consider that the escrow money should not be turned over until the buyer in the sale had first accounted to the seller and gave respondent the benefit of the doubt that that was really his opinion. He also held, however, that there was no justification for the intemperate language respondent employed.
Under all the facts and circumstances disclosed, the report of the Beferee should be approved and respondent censured.
Dore, J. P., Cohn, Callahan and Van Voobhis, JJ., concur.
Bespondent censured.